UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

SEDE BAKER CIVIL ACTION

VERSUS

TYRANISSUIN EPHION ET AL. NO.: 15-00838-BAJ-RLB
RULING AND ORDER

 

Before the Court is the Motion for Surnrnary Judgment (Doc. 153) filed by
Defendants Sergeant Tyranissuin Ephion (“Ephion”), Lieutenant Colonel Paul Srnith
(“Smith”), Lieutenant Jeffrey Franklin (“Franklin”), and Sergeant F. Vannorman
(“Vannorman”). Plaintiff filed a response (Doc. 157). For the reasons stated herein,
the Motion for Summary Judgment (Doc. 153) is GRANTED.

I. BACKGROUND

On March 23, 2015, Plaintiff was an inmate incarcerated at the Louisiana
State Penitentiary in Angola. (Doc. 158-1 at pp. 2-3). At roughly 8:40 a.In. the
inmates in the Jaguar Dorln, where all Defendants were posted, were released from
their cells for yard call. (Id. at p. 3). Plaintiff alleges that he was asleep in his cell at
the time. (Doc. 158-2 at p. 1). Plaintifl's evidence supports two scenarios as to what
occurred next. In the first scenario, inmate Norton Hamilton entered Plaintiffs cell
while the cell doors remained opened for yard call. (Id.). In the second scenario,
Ephion, who was working in the unit at the time, shut the cell doors with Plaintiff
still inside and then, upon Hamilton’s request, allowed Hamilton to enter Plaintifi`s

cell. (Doc. 158-4 at p. 2). Either way, both parties agree that after Harnilton entered

Plaintiff’s cell, the two engaged in a physical alteration which allegedly resulted in
Plaintiff suffering a dislocated shoulder, numbness in his hand, and continuing
headaches (Doc. 159-1 at pp. 4-5). Plaintiff seeks relief pursuant to 42 U.S.C. § 1983
for violations of his Fourth and Eighth Amendment rights Plaintiff also brings a
state law claim for negligence

II. LEGAL STANDARD

Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). ln determining
whether the movant is entitled to summary judgment, the Court views the facts in
the light most favorable to the non-movant and draws all reasonable inferences in
the non-movant‘s favor. Co£eman v. Houston Independent School Dist, 113 F.3d 528,
533 (5th Cir. 1997).

After a proper motion for summary judgment is made, the non-movant must
set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the
credibility of witnesses, weigh the evidence, or resolve factual disputes. Int’l
Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502
U.S. 1059 (1992). Howeve):, if the evidence in the record is such that a reasonable
jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict

in that party's favor, the motion for summary judgment must be denied. Int'l

Shortstop, Inc., 939 F.Zd at 1263.

On the other hand, the non-movant's burden is not satisfied by some
metaphysical doubt as to the material facts, or by conclusory allegations,
unsubstantiated assertions, or a mere scintilla of evidence. Little U. Liqu,id Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non»
movant “fails to make a showing sufficient to establish the existence of an element
essential to that party's case.” Celotex Corp. v. Catrett, 477 U.S- 317, 324 (1986). In
other words, summary judgment will be appropriate only “if the pleadings,
depositions, answers to interrogatories and admissions on file, together with
affidavits if any, show that there is no genuine issue as to any material fact, and that
the moving party is entitled to judgment as a matter of law.” Sherm,an v. Hallbauer,
455 F.Zd 1236, 1241 (5th Cir. 1972).

III. DISCUSSION

A. § 1983 Claims

Defendants assert that Plaintiff has failed to state a claim for each of his §1983
claims. The Court addresses each claim below.

1. Fourth, Amendment Vt'olations

Plaintiff asserts a Fourth Amendment claim in his complaint.l (Doc. 1 at p. 4)_
Plaintiff’ s opposition to summary judgment acknowledges that the facts in the record
do not support such a claim. (Doc. 158 at p. 10). Accordingly, Plaintiff` s Fourth

Amendment claims against all Defendants are dismissed

 

1 Plaintiff seems to assert a Fourth Amendment "right to be free from cruel and unusual punishment
and use of excessive force” in his complaint (Doc. 1 at p. 4).

3

2. Eighth Amendment Violations
a. Ephion

Plaintiff alleges that Ephion violated his Eighth Amendment right to be free
from cruel and unusual punishment Prison officials have a duty under the Eighth
Amendment to protect inmates from violence at the hands of other prisoners.”2
Edmond v. Eaves, 70 Fed. Appx. 159, 160 (5th Cir. 2003). To successfully assert a
§ 1983 failure to protect claim, a prisoner must show (1) that he was “incarcerated
under conditions posing a substantial risk of serious harm and (2) that the defendant
prison official’s state of mind was one of deliberate indifference to the prisoner’s
safety-” Farmer v. Brennan, 511 U.S. 825, 834 (1994).

As noted above, Plaintiff provides evidence which supports two competing
versions of facts as to what occurred on the date of the incident ln the first version,
Ephion opened the cell doors in the Jaguar dorm for yard call, after which Hamilton
entered Plaintif.f’s cell. (Doc. 158 at p. 2). Ephion closed the cell doors without
checking to determine if the cells were empty, trapping Plaintiff inside with
Hamilton. (Id.) Hamilton then attacked Plaintiff. (Id.) These facts do not support a
finding of deliberate indifference on Ephion’s part. Plaintiff admitted in his own
affidavit that Ephion merely failed “to make sure everyone was out” before she closed
the cell door. (Doc. 156-4 at p. 1). Moreover, Plaintiff does not allege, and the facts do

not support, that Ephion shut the doors knowing that an altercation would occur. As

 

2 The Court notes that although Plaintiff also makes both Eighth Amendment excessive force claim
and failure to protect claims in his complaint, be acknowledges in his opposition to summary
judgment that the facts do not support an excessive force claim. (Doc. 156-2 at p. 10). Thus, the
Court finds no need to address Plaintiff` s excessive force allegations

4

such, Ephion’s actions amount to, at most, negligence “The deliberate indifference
standard sets a very high bar, and a claim of mere negligence in failing to protect an
inmate from harm is not actionable under § 1983.” Robertson v. LeBlanc, Civ. A. No_
13-171-SDD-RLB, 2014 WL 688979, at *4 (M.D. La. Feb- 20, 2014) (citing Davidson
v. Cannort, 474 U-S. 344, 347-48, (1986)). Plaintiff`s alleged facts do not establish
anything beyond negligence, such as maliciousness, willfulness, or a callous disregard
for Plaintiff’ s safety, any of which would suffice to support a failure to protect claim-
Lucken v. Lynaugh, 98 F.3d 1339 (5th Cir. 1996).

Alternatively, Plaintifi` appears to assert that Ephion, after opening the cell
doors for yard call, shut the doors while Plaintiff remained in his cell. At some point,
Hamilton arrived beside Plaintiff' s cell and told Ephion to open Plaintiff’s cell.
Hamilton then ran into the cell and Ephion shut the cell door with both individuals
inside. Thereafter, Hamilton attacked Plaintiff. (Doc- 158-4 at p. 2). Taking this
scenario as true, Plaintiff still has not provided enough evidence to support a finding
of failure to protect There is no indication that Ephion knew that Hamilton sought
to attack Plaintiff. ln fact, the inmate affidavits Plaintiff submitted indicate that
Ephion mistakenly believed that Hamilton was trying to return to his own cell.3 (Doc.
158-4 at p. 2 (“l heard the female officer ask a[n] inmate, ‘What cell are you in?’

[Hamilton] yelled to the female officer ‘l’m in Cell [Eight]"’); Doc. 158-5 at p. 1

 

3 The Court notes that Plaintiff provides the testimony of a single inmate who asserts that Ephion
shut the cell door with Hamilton inside, knowing that it was not his cell. The Court does not find the
inmate’s statement to be competent summary judgment evidence because the inmate’s affidavit is
devoid of facts as to how the inmate knew of Ephion’s mental state upon shutting the cell door. See
Fed. R. Civ. P. 56 (“An affidavit . . used to support or oppose a motion must be made on personal
knowledge, set out facts that would be admissible in evidence, and show that the affiant or declarant
is competent to testify on the matters stated"). The assertions in the afEdavit are merely speculative

5

(“Hamilton told the foreman to open [his] cell back up so he [could] get something”)).
Plaintiff argues that it was Ephion’s responsibility to check the logs to make sure
Hamilton was returned to the proper cell. (Doc. 1 at p. 3). While this may be true,
Ephion’s failure to do so still amounts to negligence at most, which falls short of
deliberate indiffere nce.

Plaintiff contends that Ephion knew or should have known that Hamilton
sought to attack someone because his hands were wrapped, which is indicative of an
inmate’s intent to fight. (Doc. 158-1 at p. 5). The Court finds this to be unpersuasive
Plaintiff has not offered evidence proving the fact that an inmate who has wrapped
his hands necessarily indicates an intent to start a physical alteration. Morever,
Defendants, in their affidavits, stated that inmates commonly wrap their hands for
fitness or medical purposes (Doc. 153-4; 153-6 at p. 2). This evidence has not been
controverted by Plaintiff. Finally, nothing in the record indicates that Ephion noticed
Hamilton’s hands were wrapped before she allowed him into Plaintiff’s cell.
Accordingly, the fact that Hamilton’s hands were wrapped does not permit the Court
to find deliberate indifference

Plaintiff argues that Ephion, along with the other Defendants, knew that
Hamilton was a dangerous inmate who had a history of violence and that Defendants
should have supervised him more closely. (Doc. 158 at p. 3). lt is true that closer
supervision of Hamilton may have prevented the attack. However, this in itself does
not prove that Ephion displayed deliberate indifference The record is devoid of any

indication that Ephion, by failing to closely supervise Hamilton, intended to cause

Plaintiff harm or was subjectively aware that Plaintiff faced any significant danger.
There is no evidence that Ephion had any reason to anticipate that Hamilton, even
assuming his tendency toward violence, would attack Plaintiff. There is no evidence
that the two individuals had engaged in any prior altercations, and there is no
evidence that Hamilton was a known enemy of Plaintiff prior to the incident.4
Accordingly, the failure to more closely supervise Hamilton at most amounts to
negligence

Plaintiff asserts that the fact that Ephion, along with the other Defendants,
allowed the inmates out of their cells during yard call without restraints
demonstrates deliberate indifference Plaintiff points out that this decision violated
prison policy, which states “offenders housed in . . . extended lockdown will be
restrained with handcuffs, waist chain, and leg shackles prior to being removed from
their cells.” (Doc. 158 at p. 7). Although the decision to permit Hamilton to be
unrestrained may have violated prison policy, this alone is insufficient to
demonstrate deliberate indifference “A claim based on a [violation of a] prison
regulation [alone] would not be cognizable under § 1983 because [a §1983 claim] must
allege the deprivation of a right secured by the Constitution.” Mitchell v. Thomas,
2018 WL 4572667, at *8 (M.D_ La. Sept. 24, 2018). Accordingly, Plaintiff must show
that Ephion and the other Defendants knew or should have known that releasing a
prisoner unrestrained, which also violated prison regulations, would pose a

substantial risk of serious harm to Plaintiff. Plaintiff has not provided evidence

 

4 The Court notes that Hamilton was added to Plaintiff`s known enemy list only after the incident on
March 23, 2015. (Doc. 153-8 at p. 2).

indicating such. There is no indication that Hamilton’s release during yard call,
without restraints, had resulted in physical altercations in the past. See Anderson v.
Wilkinson, Appx. 379, 382 (5th Cir. 2011) (declining to find a failure to protect where
plaintiff had hot water thrown on him by another inmate where the record failed to
show that incidents involving throwing hot water were common). Accordingly,
Ephion’s alleged violation of prison regulations is not sufficient to prove deliberate
indifference
b. Smith, Franklin, and Vannorman

Smith, Franklin, and Vannorman were employed at Angola as prison guards
and were present in Plaintiffs unit when the altercation took place Their duties
included supervising cellblocks, making sure policy directives were followed, and
promoting inmate safety. (Doc. 153-4 at p. 1; Doc. 156-3 at p. 2; Doc. 153-6 at p. 2).
Plaintiff asserts that all three officers are liable for failure to protect, because they
were aware that prison regulations meant to protect inmates, such as restraining
inmates outside of their cells, were routinely not followed (Doc. 158 at p. 3). As
previously noted, merely failing to follow prison policy is not sufEcient evidence to
support a failure to protect claim. Moreover, to the extent that Plaintiff alleges that
these Defendants failed to supervise Hamilton properly, again, this alone is
insufficient to support a failure to protect claim. Accordingly, Plaintiff s § 1983 claims

against Smith, Franklin, and Vannorman are dismissed.

B. State Law Negligence Claim

Defendant seeks to dismiss Plaintiffs state law negligence claim on the basis
of sovereign immunity. The Eleventh Amendment to the United States Constitution
bars a state‘s citizens from filing suit against the state in federal court unless the
state has waived its immunity- Cozzo v. Tang£pahoa Parish Council_Prest'd.ent Gou ’t,
279 F.3d 273, 280 (5th Cir.2002). “By statute, Louisiana has refused any such waiver
of its Eleventh Amendnient sovereign immunity regarding suits in federal courts.”
Cozzo, 279 F.3d at 281 (citing La. R.S. § 13:5106(A)). A suit for retrospective relief
against a state official in his official capacity is treated as a suit against the state
itself and as such, is barred by the Eleventh Amendment. Hafer v. Melo, 502 U.S. 21,
25 (1991).

Plaintiff’s complaint does not specify whether he is bringing suit against
Defendants in their ochial or individual capacities. The Fifth Circuit has held that
where a plaintiff brings a failure to protect claim against a prison official who was
serving in his ofhcial capacity at the time of the incident, the claim is barred by the
Eleventh Amendment, regardless of whether the complaint specifies that it is brought
in an official or individual capacity. Hughes v. Saoe££, 902 F.2d 376, 378 (5th Cir.
1990) (citing Pennhurst State Schoo£ and Hospito£ v. Halderman, 465 U.S. 89, 100
(1984))). Hughes involved a suit by an inmate against a dormitory guard who he
alleged failed to protect him against an attack by an inmate wielding a razor blade
Id. at 377. The Fifth Circuit held that even though the inmate did not specify the

capacity in which he sued the guard, the guard was serving in his official capacity

while on duty in the inmate’s cell block. Id. lt was his responsibility to protect the
inmate Similarly, in the instant case, all Defendants were serving in their official
capacity as prison guards in the Jaguar dorm. lt was their responsibility to, inter alia,
protect the inmates from one another. Accordingly, even though Plaintiff fails to
specify in which capacity he brings suit, Fifth Circuit precedent dictates that the
Court assume he is suing Defendants in their official capacity. As such, his
negligence claims are barred by the Eleventh Amendment.
IV. CONCLUSION

Accordingly,

IT IS ()RDERED that the Motion for Summary Judgment (Doc. 153) is

GRANTED.

Baton Rouge, Louisiana, this Zqi' day of March, 2019.

@..;a§f_

JUDGE BR A. IAUACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

10

